[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #101
The defendant, Waters Construction Co., has moved to strike CT Page 13300 count two of the plaintiff's complaint dated August 20, 1997.
The motion to strike count two is granted. While this court initially questions why the negligent acts of an employee may not be imputed to the employer, the worker's compensation exception of General Statutes § 31-293a does not apply to the employer.
FORD, J.